Citation Nr: 0923786	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder status 
post coronary bypass surgery.


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO).



FINDING OF FACT

The record is devoid of evidence of complaints, diagnoses, or 
treatments for a heart disability during active military 
service or within one year thereafter, and the Veteran's 
current heart problems are not linked by medical evidence to 
his military service.


CONCLUSION OF LAW

A claimed heart disability leading to coronary bypass surgery 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself within 
one year of the end of the Veteran's service; cardiovascular 
disease is one of the chronic conditions included in this 
list.  38 C.F.R. §§ 3.307, 3.309.  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service connection for his coronary bypass surgery.  
Specifically, he alleges that his current chest pain was a 
result of eating food that contained a piece of glass while 
on active duty.  A grant of service connection for the 
Veteran's coronary bypass surgery is not warranted, however, 
because there is no showing that the need for the procedure 
resulted from this incident or any other related to his 
service.   

In this case, the Veteran's service treatment records have 
not been located.  The RO has been diligent in its attempts 
to locate the Veteran's records, having made multiple 
attempts to obtain the records from the usual government 
sources and from the Veteran himself.  

The Board notes that the Veteran's service treatment records 
are thus unavailable in examining this claim.  In such cases, 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see 
also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) 
(citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran's file is nonetheless replete with records 
relating to his post-service hospitalization and surgery in 
the summer of 2006.  The records, compiled by the staff at 
St. John Hospital in Detroit, Michigan, where the Veteran 
received his care, note that the Veteran suffered an acute 
myocardial infarction with severe 3-vessel coronary arterial 
disease and severe left ventricular dysfunction.  He reported 
having developed flu like symptoms - including fever, chills, 
coughing, a cold and myalgia - one month before being 
admitted to the hospital.  He also noted the gradual onset of 
dyspnea and chest tightness.  The treating physician 
described the Veteran as having no significant past medical 
history, and he noted that the Veteran presented with 
classical congestive heart failure.  An echocardiogram showed 
severe left ventricular systolic dysfunction.  

The Veteran reported to his physicians that he had smoked 
one-half pack of cigarettes per day for the 20 years leading 
up to his surgery.  He further reported that his family had a 
significant history of coronary artery disease; indeed, the 
Veteran's father passed away at age 33 from a myocardial 
infarction.  

Importantly, at no point in the records submitted by the 
hospital is it noted that the Veteran informed his treating 
physicians of his swallowing glass while in the military, nor 
did the physicians and nurses surmise that such ingestion 
could have led to the Veteran's symptoms.  

Further, there is no evidence that, within a year of 
discharge, the Veteran suffered from any heart condition that 
would later necessitate coronary bypass surgery.  In making 
its decision, the Board may consider the length of the period 
following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  The earliest 
medical evidence of any heart condition comes twenty-six 
years after the Veteran completed his service; there is no 
evidence of the Veteran suffering from a heart condition 
prior to 2006.  The Veteran is thus not entitled to a one-
year service connection presumption for a chronic disease.  
38 C.F.R. §§ 3.307, 3.309.

In summary, the record is devoid of evidence of complaints, 
diagnoses, or treatments for a heart disability during active 
military service or within one year thereafter, and the 
Veteran's current heart problems are not linked by medical 
evidence to his military service.  Further, the Board finds 
that a claimed heart disability leading to coronary bypass 
surgery was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also addressed all of the factors discussed in the 
Dingess case.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirement of the VCAA 
applies to all five elements of a service connection claim).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO attempted to obtain the Veteran's service 
treatment records both from government sources and from the 
Veteran himself.  The Board finds that further efforts would 
be futile.  Though the Veteran's service treatment records 
were never obtained, this had no effect on his claim; for the 
sake of analysis, the Board accepts the Veteran's account of 
having accidentally ingested glass while in service.  The RO 
further sought and obtained the Veteran's private treatment 
records pertaining to his 2006 coronary bypass surgery.  The 
Veteran requested a hearing but failed to appear on the date 
it was scheduled.  He did not request that the hearing be 
rescheduled.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, no such 
nexus has been found.  Nowhere in the records submitted by 
the Veteran's surgeon, treating physicians and nurses is it 
suggested that the Veteran's heart condition is related to 
his ingesting glass while on active service.  There is also 
no evidence of continuity of symptomatology since service.  
Without such a nexus, the Board may consider the medical 
records already in the file without requiring a VA 
examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a heart disorder status post coronary 
bypass surgery is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


